SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1405
CAF 12-00017
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, CARNI, AND VALENTINO, JJ.


IN THE MATTER OF RONALD DAVID RAGIN, III,
PETITIONER-APPELLANT,
                                                  MEMORANDUM AND ORDER
                     V

ERIE COUNTY CHILDREN’S SERVICES,
RESPONDENT-RESPONDENT.
(APPEAL NO. 8.)


ALAN BIRNHOLZ, EAST AMHERST, FOR PETITIONER-APPELLANT.

MARY ANNE CONNELL, ATTORNEY FOR THE CHILD, BUFFALO, FOR AALIYAH R.


     Appeal from an order of the Family Court, Erie County (Rosalie
Bailey, J.), entered October 24, 2011. The order dismissed the
petition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of Ragin v Dorsey ([appeal No. 1]
___ AD3d ___ [Dec. 28, 2012]).




Entered:   December 28, 2012                    Frances E. Cafarell
                                                Clerk of the Court